In a negligence action to recover damages for personal injuries, the defendants Glen Kassan and Brarie Kassan appeal from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated September 10, 1996, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly denied the appellants’ motion for summary judgment in this chain-reaction automobile accident case. The appellants claim that they are entitled to judgment as a matter of law because their vehicle was hit from behind while lawfully stopped in traffic waiting to exit the Verrazano Bridge (see, Leal v Wolff, 224 AD2d 392; Collazo v Lewis, 210 AD2d 451; Smith v Cafiero, 203 AD2d 355). However, the appellants failed to carry their evidentiary burden (see, Lehmann v Sheaves, 231 AD2d 687). Indeed, there was evidence suggesting that the appellants had been following the car driven by the defendant John Stillitano too closely and at too great a speed, and that the appellants and Stillitano stopped abruptly. Moreover, there were multiple impacts, and Stillitano’s deposition testimony gives rise to an inference that the appellants’ vehicle may have hit his car first, before being hit by defendant Alfreda Johnson’s car, in which the plaintiff was a passenger. Accordingly, the appellants did not demonstrate their entitlement to judgment as a matter of law (see, Omrami v Socrates, 227 AD2d 459; Cofrancesco v Murino, 225 AD2d 648; Acampora v Davis, 203 AD2d 399). Rosenblatt, J. P., Miller, O’Brien and Ritter, JJ., concur.